  Case 1:17-cv-00953-MN Document 48 Filed 07/20/20 Page 1 of 3 PageID #: 485




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 DR. MATTHIAS RATH, DR. RATH                     )
 INTERNATIONAL, INC., and DR. RATH               )
 HEALTH PROGRAMS B.V.,                           )
                                                 )
                        Plaintiffs,              )
                                                 )
                 v.                              )    C.A. No. 17-953 (MN)
                                                 )
 VITA SANOTEC, INC., VITA SANOTEC                )
 B.V., and FRANK KRÄLING,                        )
                                                 )
                        Defendants.              )

                                              ORDER

        At Wilmington this 20th day of July 2020:

        WHEREAS, on September 5, 2018, the Court entered default judgment in favor of

Plaintiffs (D.I. 36);

        WHEREAS, more than a year later, on September 18, 2019, Plaintiffs filed a motion

seeking attorneys’ fees (D.I. 39);

        WHEREAS, on March 10, 2020, the Court referred Plaintiffs’ motion for attorneys’ fees

to Chief Magistrate Judge Thynge (D.I. 44);

        WHEREAS, on June 23, 2020, Judge Thynge issued a Report and Recommendation

recommending that the Court deny Plaintiffs’ motion for attorneys’ fees as untimely (D.I. 45, “the

Report”);

        WHEREAS, on July 7, 2020, Plaintiffs filed Objections to the Report (D.I. 47);
    Case 1:17-cv-00953-MN Document 48 Filed 07/20/20 Page 2 of 3 PageID #: 486




        WHEREAS, Plaintiffs’ Objections to the Report included arguments not presented in their

initial motion as to why their motion for attorneys’ fees was not untimely, including that the default

judgment previously entered was not a final judgment (D.I. 47 at 3-5); 1

        WHEREAS, the Court will not hear arguments made for the first time in objections to a

Report and Recommendation when those objections could have (and should have) been made in

the motion referred to the Magistrate Judge. See October 8, 2013 Standing Order for Objections

Filed Under FED. R. CIV. P. 72 (“Any party filing objections with a District Judge to a Magistrate

Judge’s order, ruling or recommended disposition must include, along with the objections, a

written statement either certifying that the objections do not raise new legal/factual arguments, or

identifying the new arguments and describing the good cause for failing to previously raise the

new legal/factual arguments before the Magistrate Judge.”); and

        WHEREAS, Plaintiffs have not established that good cause exists to allow them to raise

new factual and legal arguments in their objections.

        THEREFORE, IT IS HEREBY ORDERED, that Plaintiffs’ objections are OVERRULED

and the Report is ADOPTED. 2



1
        In contrast, in their opening brief, Plaintiffs essentially concede that the default judgment
        was final, arguing that the Court’s order and the notice to Defendants that Plaintiffs might
        seek fees exempted Plaintiffs from the fourteen day requirement of Rule 54(d)(2)(B)(i) and
        also that the Court should use its discretion to excuse the lateness based on “excusable
        neglect.” (D.I. 40 at 18-19 and n.3). Consistent with that concession, Plaintiffs did not
        move for entry of final judgment until it filed its objections to the Report. (D.I. 46).
2
        The Court has reviewed de novo the Report and the underlying motion. To the extent that
        Plaintiffs objections are based on its assertion that the Court’s general reservation of
        Plaintiffs’ ability to seek attorneys’ fees allows their motion to proceed beyond the 14-day
        window, the Court disagrees. As the Report noted, the 1993 Advisory Committee Notes
        state that the “deadline for motions for attorneys’ fees [is] 14 days after final judgment
        unless the court or a statute specifies some other time.” None of the cases cited by Plaintiffs
        suggest that a general reservation of rights in an order allows for the filing of a motion for
        attorneys’ fees more than a year after judgment has been entered.


                                                  2
  Case 1:17-cv-00953-MN Document 48 Filed 07/20/20 Page 3 of 3 PageID #: 487




       IT IS FURTHER ORDERED that Plaintiffs’ motion for attorneys’ fees is DENIED without

prejudice.

       IT IS FINALLY ORDERED that, should Plaintiffs’ choose to re-file their motion, they

shall do so within seven (7) days of the date of this Order.




                                                      The Honorable Maryellen Noreika
                                                      United States District Judge




                                                 3
